Morphy, J.
The defendants, who reside out of the State, are sued under, our attachment laws, as the makers of three promissory notes, dated and made payable at New Orleans. The defence set up is, that no demand was made at the place of payment mentioned in the notes, and that under the settled jurisprudence of this court, such a demand is a condition precedent to the right of recovery. The various decisions in our Reports, to which the counsel for the appellants has referred, apply to cases where a particular and certain place of payment is speci*171fied in the body of the note. The words place of payment, must receive a reasonable construction. They mean a house, bank? counting room, store, or place of business, where the holder can present the note, where the maker can deposit or provide funds to meet it, and where a legal offer to pay can be made. The naming of a city at large, is not such an indication of a place of payment, as can make it incumbent on the holder to make a demand anywhere before he can, entitle himself to recover, from the impossibility of knowing at what particular place or spot, within the limits of the city, such a demand should be made. L¡ex neminem cogit ad vana seu impossibilia. Were it shown that the makers had a domicil, or place of business in New Orleans, it might perhaps be contended that, under the terms used in the note, a demand should have been made at such domicil or place of business ; but the defendants are non-residents, and have no place of business in the city. In relation to the liability of the drawer and endorsers of a bill drawn upon a person resident in A, but made payable in B, a large city, without specifying any particular place in B, it has been held to be sufficient for the holder either to present the bill to the drawer for payment at his place of residence, or to have the bill at the place where it is payable on the day of payment, and there to have it protested, without making any inquiry for the drawer. Bailey on Bills, 210. 3 Johnson, 208. 3 Kent, 96. As the notes sued'on, mention no particular or certain place of payment, no demand anywhere was, in our opinion, necessary to make the defendants liable.

Judgment affirmed.